DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 September 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 6 September 2022, with respect to the objection to the Figures and the 35 USC 112(b) rejection to the claims have been fully considered and are persuasive.  The 35 USC 112(b) rejections and drawing objections of 6 April 2022 have been withdrawn. 
Specifically, applicant amended the claims to clarify the 35 USC 112(b) issue identified in the previous office action, and although the specification does not describe anything in Figs. 1-5 or 8-13, this does not seem to necessarily run afoul of any statute.
Applicant's arguments filed 6 September 2022 have been fully considered but they are not persuasive.  Applicant argues that the prior art does not teach “wherein the central cover is detachably attached to a top surface of the driver module, the central cover is detached from the driver module to be replaced with another central cover" and "wherein the central cover includes a wireless circuit as a module, the driver module uses a different wireless protocol by attaching a different central cover with one corresponding wireless circuit”.  The examiner respectfully disagrees.  When an apparatus claim is defined by a process, what is being claimed is the product of the process, not the process steps themselves.  In the present case the claim limitations “wherein the central cover is detachably attached to a top surface of the driver module, the central cover is detached from the driver module to be REPLACED with another central cover, wherein the central cover includes a wireless circuit as a module, the driver module uses a different wireless protocol by attaching a different central cover with one corresponding wireless circuit (emphasis added)” describe a process whereby a central cover is removed from the apparatus and a second central cover which has a wireless circuit as a module using a different wireless protocol.  The examiner has emphasized the word “replaced” because it is key to understanding the scope of the claimed invention; since the original cover is replaced, it is not present in the claimed apparatus and it’s features (i.e. what wireless protocols it uses) cannot be considered to limit the scope of the claim.  Considering the claim as a whole, the person of ordinary skill would understand that only the replacement central cover is part of the claimed invention.  Said replacement cover is defined as having a wireless circuit using a wireless protocol which is different from another wireless protocol, which Guo teaches in the form of communications interface 410 which is a wireless circuit using a wireless protocol.
Secondly, the replacement of an element of the prior art with an art-recognized equivalent of said element is prima facie obvious in light of precedent (see In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982); see MPEP 2143(I)(B)).  In the present case a multitude of different wireless protocols are identified by Guo as producing the predictable result of connecting to a network and exchanging information with other devices in the network, so a method of replacing a cover having one wireless circuit with a cover having a different wireless circuit amounts to no more than a simple substitution of one known element for another to obtain predictable results and therefor would be considered prima facie obvious in light of the established precedent (see MPEP 2143(I)(B)), even if applicant were claiming the method and not the apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2018/0231189 A1) in view of Creasman et al. (US 2016/0131346 A1), Kim et al. (US 2013/0258660 A1), and Feit et al. (US 2017/0009962 A1).
With respect to claim 1:	Guo teaches “a lighting apparatus (600), comprising: a rim wall (652) has top edge (facing 662) and a bottom edge (facing away form 662); a diffusion cover with a central hole (662), wherein the diffusion cover is fixed to the top edge of the rim wall (see Figs. 62, 69); a central cover (673) fixed to the central hole (see Figs. 62, 69); a base plate fixed to the bottom edge of the rim wall (652); a light source module (658) with multiple LED strips (see Fig. 69) surrounding the driver module (624 (located in 610; see Figs. 71 and 69)); and a fixing structure (610+640) fixed to a flat surface of the bottom plate (see Fig. 69), wherein the central cover is detachably attached to a top surface of the driver module (see Fig. 62; since it’s attached with screws 659, it can be detached by unscrewing the screws), the central cover is detached from the driver module to be replaced with another central cover (see Fig. 62; since it’s attached with screws 659, it can be detached by unscrewing the screws), wherein the central cover includes a wireless circuit (410) as a module (paragraph 128), the driver module uses a different wireless protocol by attaching a different central cover with one corresponding wireless circuit (paragraph 128; as noted in the response to arguments section, the claim replaces one central cover with another, and thus the claimed apparatus only has one central cover even though the claim mentions two of them because the original central cover is not part of the claimed apparatus)”.
Guo does not specifically teach “a driver module fixed to a center portion of the base plate facing to the central cover”.
Note: Guo does have driver 624 facing to the central cover, but it is fixed to driver chamber assembly 610 instead of base plate 652.
However, Feit teaches a driver module (180) fixed to a center portion of the base plate (180) facing to the central cover (120).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by fixing the driver module to the base plate as taught by Feit in order to enclose the driver module with the base plate (Feit paragraph 30).
 Guo does not specifically teach “wherein the fixing structure has sliding grooves for inserting fixing ends of a fixing bracket, wherein the fixing bracket is fixed to an installation platform first, users hold and rotate the rim wall to slide the fixing ends of the fixing bracket respectively to the sliding grooves to fix the lighting apparatus to the installation platform”.
Guo does not specifically teach “wherein the fixing bracket has an electrode terminal electrically connected to an external power source”.
However, Kim teaches “wherein the fixing bracket (210) has an electrode terminal (310) electrically connected to an external power source (paragraph 68), for electrically contacting the driver module to the external power (paragraph 68)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by disposing an electrode terminal on the fixing bracket as taught by Kim in order to easily make the electrical connection (paragraph 68).
However, Creasman teaches a lighting apparatus having a fixing structure (50) wherein the fixing structure has sliding grooves (62) for inserting fixing ends of a fixing bracket (10), wherein the fixing bracket is fixed to an installation platform (2) first (see Fig. 1), users hold and rotate the rim wall to slide the fixing ends of the fixing bracket respectively to the sliding grooves to fix the lighting apparatus to the installation platform (paragraph 46)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo using the fixing structure and bracket of Creasman in order to install the lighting apparatus quickly and easily (Creasman paragraph 1).
With respect to claim 2:	Guo does not specifically teach “wherein the fixing structure is a ring structure protruding from the flat surface of the bottom plate”.
However, Creasman teaches “wherein the fixing structure is a ring structure protruding from the flat surface of the bottom plate (see Fig. 1)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo using the fixing structure and bracket of Creasman in order to install the lighting apparatus quickly and easily (Creasman paragraph 1).
With respect to claim 3:	Guo does not specifically teach “wherein the fixing structure has a guiding part, an anti-reverse stop block, an anti-reverse track and a stop block along the sliding groove”.
However, Creasman teaches “wherein the fixing structure has a guiding part (70), an anti-reverse stop block (paragraph 47), an anti-reverse track (78) and a stop block (paragraph 47) along the sliding groove”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by including the guiding parts, anti-reverse stop block, anti-reverse track, and stop block taught by Creasman in order to prevent the fixing bracket from sliding out of position or over-rotating (Creasman paragraphs 46-47).
With respect to claim 8:	Guo teaches wherein the driver module has an electrode terminal (implicit – it wouldn’t be a driver without electrode terminals) to supply power to an electronic device on the central cover (634)”.
With respect to claim 19:	Guo teaches “wherein a detachable skin is attached to the rim wall (670)”.

Claims 5-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Creasman, Kim and Feit as applied to claim 1 above, and further in view of Zhu et al. (US 2017/0254516 A1).
With respect to claim 5:	Guo in view of Creasman, Kim and Feit teaches “the lighting apparatus of claim 1 (see above)”.
Guo teaches “wherein the LED strips comprises multiple LED modules (658)”
Guo does not specifically teach “each LED module has a diffusion lens covering a LED chip for diffusing a light of the LED chip”.
However, Zhu teaches an LED module (100) that has a diffusion lens (20) covering a LED chip (11) for diffusing a light of the LED chip (paragraph 64).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by adding the diffusion lens of Zhu to the LED modules of Guo’s lighting apparatus in order to reduce the height of the lighting apparatus needed to obtain uniform emission (Zhu paragraph 64).
With respect to claim 6:	Guo teaches “wherein a distance between adjacent LED modules is as a first value, a distance between the LED module to the light passing cover is a second value, a ratio between the first value to the second value is less than 5 (see Fig. 69)”.
Note: since Guo’s LED modules touch each other the ratio is zero.
With respect to claim 9:	Guo does not specifically teach “wherein the driver module is connected to the central cover with a magnetic unit”.
However, Zhu teaches “wherein the driver module (40) is connected to the central cover (212) with a magnetic unit (30)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by using Zhu’s magnetic unit in order to provide the advantages of low cost, simple structure, and reliable performance (Zhu paragraph 46).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Creasman, Kim, and Feit as applied to claim 1 above, and further in view of Scalisi (US 2016/0261824 A1).
With respect to claim 10:	Guo in view of Creasman and Feit teaches “the lighting apparatus of claim 1 (see above)”.
Guo does not specifically teach “wherein the central cover has a second light source for emitting a second light”.
However, Scalisi teaches “wherein the central cover has a second light source for emitting a second light (630)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by adding Scalisi’s second light source in order to provide IR lighting suitable for nighttime video recording (Scalisi paragraph 66).
With respect to claim 11:	Guo does not specifically teach “wherein the central cover has a camera module electrically connected to the driver module”.
However, Scalisi teaches wherein the central cover has a camera module (208) electrically connected to the driver module (262).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by adding Scalisi’s camera in order to take video of the surroundings for security purposes (Scalisi paragraph 57).
With respect to claim 12:	Guo does not specifically teach “wherein the central cover has a speaker electrically connected to the driver module”.
However, Scalisi teaches “wherein the central cover has a speaker (236) electrically connected to the driver module”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by adding Scalisi’s speaker in order to transmit audible messages to people near the lighting apparatus (Scalisi paragraph 94).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Creasman, Kim, and Feit as applied to claim 1 above, and further in view of Timoszyk et al. (US 2016/0230974 A1).
With respect to claim 13:	Guo in view of Creasman and Feit teaches “the lighting apparatus of claim 1 (see above)”.
Guo does not specifically teach “wherein the central cover is a manual switch for adjusting a control mode of the driver module”.
However, Timoszyk teaches wherein the central cover (22 or 22a) is a manual switch for adjusting a control mode of the driver module (paragraph 44).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by making the central cover include a manual switch as taught by Timoszyk in order to alter the light emitting characteristics of the lighting apparatus (Timoszyk paragraph 44).
With respect to claim 14:	Guo does not specifically teach “wherein the central cover is pressed to be operated”.
However, Timoszyk teaches “wherein the central cover (22a) is pressed to be operated (paragraph 57)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by making the central cover include a manual switch as taught by Timoszyk in order select which light emitting characteristics to alter (Timoszyk paragraph 59).
With respect to claim 15:	Guo does not specifically teach “wherein there are multiple angles to place the central cover, each angle is corresponding to a different setting of the driver module”.
However, Timoszyk teaches “wherein there are multiple angles to place the central cover (paragraph 44), each angle is corresponding to a different setting of the driver module (paragraph 44)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by making the central cover include a rotating manual switch as taught by Timoszyk in order to alter the light emitting characteristics of the lighting apparatus (Timoszyk paragraph 44).

Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Creasman, Kim, and Feit as applied to claim 1 above, and further in view of Ju et al. (US 2015/0276176 A1)
With respect to claim 17:	Guo in view of Creasman and Feit teaches “the lighting apparatus of claim 7 (see above)”.
Guo does not specifically teach “wherein the central cover is attached with a filter ring covering the diffusing cover”.
However, Ju teaches wherein the central cover (25) is attached with a filter ring (2522) covering the diffusing cover (23).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by adding the filer ring of Ju in order to change the light color (Ju paragraph 29).
With respect to claim 18:	Guo does not specifically teach “wherein the filter ring surpasses blue light of the light source”.
However, in the past the courts have found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); see MPEP 2144.04(I)).  In the present case the choice of color filter is a matter of what color the user prefers, and it would have been obvious to select a blue filter to cater to the aesthetic sensibilities of people who prefer blue light.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by selecting a blue filter as an aesthetic design preference (In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); see MPEP 2144.04(I) and Ju paragraph 38).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Creasman, Kim, and Feit as applied to claim 1 above, and further in view of Sakai et al. (US 2010/0208473 A1).
With respect to claim 20:	Guo in view of Creasman and Feit teaches “the lighting apparatus of claim 1 (see above)”.
Guo does not specifically teach “wherein an inner side of the rim wall has a reflective surface”.
However, Sakai teaches “wherein an inner side of the rim wall (34) has a reflective surface (61)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by adding the reflective surface of Sakai in order to collect and reflect the light from the LEDs in a desired direction (Sakai paragraph 49).

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ELMITO BREVAL/Primary Examiner, Art Unit 2875